 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                               No. 2:17-cv-0680 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    S. KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. This action proceeds on

18   plaintiff’s Eighth Amendment medical claims against defendant Dr. Kuersten. (ECF No. 22 at 9-

19   10.) Two motions filed by plaintiff are pending.

20          Motion for Clarification

21          First, plaintiff seeks clarification of the court’s July 29, 2019 order, objecting that

22   defendant failed to respond to plaintiff’s motion to compel (ECF No. 63) within 45 days, and

23   argues that any opposition to the motion should be deemed waived. Plaintiff’s motion was signed

24   and presented to prison staff for mailing on August 8, 2019. (ECF No. 72.)

25          Good cause appearing, plaintiff’s motion for clarification is granted. At the time plaintiff

26   filed his motion to compel, discovery was closed, which is why plaintiff was required to file a

27   motion to extend the discovery deadline (ECF No. 62). Litigants are not required to oppose

28   motions to compel filed after the discovery deadline expires.
 1             Plaintiff’s motion to extend the deadline was granted, and, in turn, defendant was granted

 2   thirty days in which to file an opposition. Defendant’s opposition was timely-filed on August 29,

 3   2019. (ECF No. 70.) Plaintiff’s reply was due on September 5, 2019. Local Rule 230(l). On

 4   September 10, 2019, the court denied plaintiff’s motion to compel (ECF No. 63).

 5             Because defendant’s opposition was timely, no waiver occurred.

 6             Motion for Extension

 7             On September 16, 2019, plaintiff filed a request for extension of time in which to respond

 8   to defendant’s response to the court’s August 1, 2019 order, as well as to file a reply to

 9   defendant’s opposition to plaintiff’s motion to compel further discovery responses (ECF No. 63).

10   As set forth above, the court has ruled on plaintiff’s motion to compel. Therefore, plaintiff’s

11   request for extension of time to file a reply is denied.

12             Plaintiff is granted fourteen days in which to respond to defendant’s response to the

13   court’s August 1, 2019 order. (ECF No. 71.) At that time, the court will re-set the pretrial

14   motions deadline. The parties are reminded that discovery is now closed.

15             Accordingly, IT IS HEREBY ORDERED that:

16             1. Plaintiff’s motion for clarification (ECF No. 72) is granted; and

17             2. Plaintiff’s motion for extension of time (ECF No. 74) is granted in part; within

18   fourteen days from the date of this order, plaintiff may file a reply to defendant’s response (ECF

19   No. 71).

20   Dated: September 18, 2019
21

22

23
     /harr0680.36c
24

25

26
27

28
                                                         2
